Title: [1779 December 19. Sunday.]
From: Adams, John
To: 


      1779 December 19. Sunday. Dined with Monsieur De Tournelle, with all my Family. The Regent, or President of the Souvereign Court of the Kingdom of Gallicia, The Attorney General, the Administrator of the Kings Revenue of Tobacco, the Commandant of the Artillery, Mr. Lagoanere and others were there.
      The Entertainment was very sumptuous in all respects, but there was the greatest Profusion and Variety of Wines I ever saw brought to any Table. In Addition to the Wines of France, Bourdeaux, Champaigne, Burgundy, We had Constantin and all the best Wines of Spain red and white. The names and qualities of all of them were given Us, but I remember only the Sherry, Alicanté and Navarre. The Spanish and Irish Gentlemen were very liberal in their Compliments to the Consul on the Excellence of his Wines which they pronounced the oldest and best they had ever seen. The Chief Justice and Attorney General were very gay and very jocular with the Consul and Mr. Lagoanere on his rich and rare Selection of Spanish Wines and archly insinuated that it was a studied Exhibition before the American Minister and a mercantile Speculation. I afterwards was informed that Mr. Detournelle and Mr. Lagoanere had some secret Connection in Trade, which could not be avowed, as an Ordinance of the King of France prohibits Commerce to his Consuls. Mr. Lagoanere avowed that he had procured the Wines.
      The Chief Justice and Attorney General were very inquisitive with me about my Birth and Name. They asked very gravely whether I had not been born in Spain? or whether my Father was not a Spaniard? or whether I was not in some Way of Spanish descent? I thought these questions very whimsical and ridiculous, but I determined to keep my Spanish gravity and answered them civilly and candidly that I was born in America, and so was my Father and Grandfather, but my Great Grandfather and Great Great Grandfather came from England, where their Ancestors had lived for any Thing I knew, from the Days of the first Adam. Whether this was a peculiar Kind of Spanish Compliment, like that which was afterwards made me by the Secretary of the Tripoline Ambassador in England when he saw me smoke as gravely and profusely as his Master, who cryed out in rapture “Monsieur vous etes un Turque,” I know not. And whether there was any foundation for what they said I know not: but they affirmed that there was a very numerous family of that Name in Spain and that in several Provinces there were very ancient, rich and noble Families of the Name of Adams and that they were all remarkable for their Attachment to the Letter S. at the End of Adam. They were so punctillious in this that they took it as an Affront to write their Name without this final Letter and would fight any Man that did it.
      These Gentlemen however discovered on other Occasions more Sense and Solidity. They were very solicitous to know our American Forms of Government, and I sent to my Lodgings and presented each of them with a printed Copy of the Report of the Committee of Convention of Massachusetts Bay, made in this Year 1779, as a Specimen of what would probably be nearly the Constitution of that State. They said they would have them translated into Spanish and should be highly entertained by them.
      We found the Pork and Bacon, this day, as We had often found them before, most excellent and delicious, which surprized me the more, as I had always thought the Pork in France very indifferent, and occasioned my Inquiry into the manner of raising it. The Chief Justice informed me, that much of it was fatted upon Chesnutts, and much more upon Indian Corn which was much better. That in some Provinces of Spain they had a peculiar kind of Acorns growing upon old pasture Oaks, which were very sweet and produced better Pork than either Chesnuts or Indian Corn. That there were parts of Spain, where they fatted hogs upon Vipers. They commonly cutt off their heads and gave the Bodies to their Swine and they produced better Pork, than Chesnuts, Indian Corn or Acorns. That the Swine were so fond of these Vipers that they would attack them when they would find them alive, put one of their fore feet upon the head and hold it down while they eat the Body, but would not eat the head. That they were so expert at this Art, that they very rarely got stung by them.
      These Gentlemen told Us that all kinds of Grain would come from America to a good Market in this Country; even Indian Corn, for they never raised more than their Bread and very rarely enough of that. Pitch, Tar, Turpentine, Timber, Masts &c. would answer. Salt Fish, Sperm Cceti Candles, Rice &c…Indigo and Tobacco came in sufficient quantities from their own Colonies. The Administrator of the Kings Tobacco, said that ten millions Weight was annually consumed in Spain, in smoaking.
      
      
      We enquired concerning the manner of raising the Kings Revennue and were told that there were then no Farmers General. That having been tried they were found prejudicial and abolished. That all Taxes were now collected for the King, who appointed Collectors for particular Cities, Towns or other Districts. That Duties were laid both on Exports and Imports, and Taxes upon Land. Upon Inquiry into the manner of raising the Army We were informed, that some were enlisted for a number of Years, others were draughted by Lot for a number of Years, and that a certain number of Years Service intitled the Soldier to several valuable Priviledges and Exemptions but that their pay was small.
      The Consul made me a Present of the Droit publique of France, a posthumous Work of the Abby Fleury, composed for the Education of the Princes, and published with Notes by Daragon Professor in the University of Paris.
     